The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/21 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20080015003) in view of Sogabe (US 20120115556)
In claims 1, and 9-11, Walker teaches
Causing, by referring to a storage medium, an object to carry out a motion (paragraph 87 paragraph 87 discloses “selective objects” to be frozen, this is the object carrying out the motion)
Causing, in the video game and from among the motion which is carried out by the object and a second motion of a second object operated by a second user, only the motion which is carried out by the object to stop (paragraph 87, selective objects (“the object”) stop, while the player may continue to move.  Paragraph 52 discloses multiple players, and the other players are also affected similarly by the interactive commentary mode, meaning that the other players would be able to move.  The player characters of the additional players would be the “second object”, 
causing the video game, including the second motion of the second object to continue to proceed in a state where the motion of the object is stopped on the basis of the operation of the user (paragraph 87 “to enable to player to navigate around an object” , paragraph 92 “a portion of the underlying gameplay may be paused while another portion is allowed to continue to execute”, paragraph 52 discloses multiple players as set forth above)
Wherein the motion of the object is caused to stop during the series of actions on the basis of the operation of the user without the series of actions being cancelled (paragraph 87, the action of the object is “frozen”, and not cancelled) 
In re claims 9-11, Walker further discloses a server and a suer terminal in communication with the server via a communication network (figure 1)
Walker fails to explicitly disclose the object’s motion being specified by the user (although paragraph 68 does state that the player may interact with objects, and paragraph 48 discloses a physics engine which shows movements and collisions, it does not explicitly state that the player can perform an action to cause an object to move), the motion including a series of actions, the series of actions being stored in the storing medium in advance, the object being caused to carry out the series of actions as a motion, however Sogabe discloses the object’s motion being specified by the user, the motion including 
In claim 2, Walker discloses the stopping function includes a function configured to cause the motion of the object to stop when a predetermined input operation of the user is received (paragraphs 20, the interactive commentary may be triggered in response to a user operation, such as the player firing a weapon into a defined volumetric area)
In claim 3, Walker discloses the stopping function includes a function configured to specify that the motion is stopped after a predetermined period of time elapses since the object was caused to carry out the motion (paragraph 63 “after the player performs some action such as […] a defined time period having elapsed”.  Paragraph 87 discloses that the triggers can occur “delayed from the commencement of the interactive commentary” which would mean a predetermined period of time elapsing since the object was caused to carry out the motion)
In claim 6, Walker discloses the object is at least one selected from a group consisting of: an object that is an operational target of the user, an object that is an operational target of other users, an object that is a non-player character acting without an operation of any of the users, and other object that appears in the video game (this list encompasses all objects appearing in the video game, as the “other objects that appears in the video game” in combination with the enumerated list would be “all objects that appears in the video game”.  Thus the object of paragraphs 87 and 92 read on this limitation) and wherein the motion control functions include a function configured to cause the object to carry out the motion specified individually or at the same time (paragraph 88, the pause is ended for 
In claim 7 Walker discloses the object is at least one selected from a group consisting of: an object that is an operational target of the user, an object that is an operational target of other users, an object that is a non-player character acting without an operation of any of the users, and other object that appears in the video game (this list encompasses all objects appearing in the video game, as the “other objects that appears in the video game” in combination with the enumerated list would be “all objects that appears in the video game”.  Thus the object of paragraphs 87 and 92 read on this limitation)  and wherein the motion control functions include a function configured to cause the motion of the object to stop individually or at the same time (paragraph 87, the pause action occurs at the same time.)
In claim 12, Walker discloses in a state where the motion of the object is stopped and the server causes the video game to continue to proceed, causing the motion of the object to advance or return by any number of frames or by a specified unit of time and then stop on a basis of a second operation of the user (paragraph 88, a determination is made as to whether or not to continue performing the action of pausing the objects, thus if the processing returns to the calling process, then the objects are no longer paused.  The objects would then be stopped again during the next interactive commentary mode as per paragraphs 87 and 92)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of  Sogabe in further view of Yoshinaga (US 6738059)
In claim 5, Walker in view of Sogabe discloses the claimed invention except for photographing on the basis of a point of view of a virtual camera, the virtual camera being arranged at a predetermined position within a virtual space of the video game, including a posing function configured to cause a line of sight of a face of the object or a front side of the object be turned in a direction at which the virtual camera is positioned at the time of photographing, however Yoshinaga discloses photographing on the basis of a point of view of a virtual camera, the virtual camera being arranged at a predetermined position within a virtual space of the video game, including a posing function configured to cause a line of sight of a face of the object or a front side of the object be turned in a direction at which the virtual camera is positioned at the time of photographing (figure 14, column 12 lines 31-41).  Walker in view of Sogabe in view of Yoshinaga would teach the photographing function of Yoshinaga occurring during the state where the object stopped the motion as described in Walker in view of Sogabe.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Walker in view of Sogabe with Yoshinaga so as to capture all actions performed by the user in Walker with the virtual camera described in Yoshinaga.
Response to Arguments
Applicant’s arguments have been considered and a portion are persuasive and a portion are not persuasive as set forth below.
specified by a user.  Examiner agrees that this is not explicitly taught, however allowing for a user to cause a motion of an object is known, and Sogabe has been relied upon to teach this limitation.   As such a 103 rejection has been added to the case as set forth above, thus this argument is now moot in view of a new grounds of rejection.
Applicant argues that the current amendments overcome the art of record, particularly that a scond object operated by a second user is not stopped, however the prior art of Walker discloses multiple users operating within the video game, and the users of the video game are not stopped by the interactive commentary mode.  As such this appears to continue to be taught by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/THOMAS H HENRY/               Examiner, Art Unit 3715